Case 3:15-cv-01137-DRH-RJD Document 149 Filed 10/18/18 Page 1 of 1 Page ID #835



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS

  TAMMY CONWAY, individually, and
  as Personal Representative of the Estate
  of David Conway, deceased,

                Plaintiff,
                                                         No. 15-cv-1137-DRH
  v.

  ADRIAN CARRIERS, et al.,

                Defendants.

                               JUDGMENT IN A CIVIL CASE

         DECISION BY COURT.        This matter is before the Court for the purpose of docket

  control.

         IT IS HEREBY ORDERED AND ADJUDGED that pursuant to the Stipulation for

  Dismissal with Prejudice (Doc. 148), this case is DISMISSED with prejudice, with each

  party to bear their own costs.

                                           MARGARET M. ROBERTIE,
                                           CLERK OF COURT

                                           BY:     /s/ Alex Francis
                                                      Deputy Clerk

  APPROVED:
                                            Judge Herndon
                                            2018.10.18
                                            11:30:20 -05'00'
                U.S. DISTRICT JUDGE
                U. S. DISTRICT COURT
